Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 22, 2018

                                     No. 04-18-00065-CV

                        IN THE INTEREST OF A.G-V., A CHILD,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-02802
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                        ORDER
        This is an accelerated appeal from an order terminating appellant mother’s and appellant
father’s parental rights. Appellant father’s brief is currently due in this court on March 21,
2018. Appellant father has filed a motion for extension of time asking for an additional twenty
days in which to file his brief. After review, we GRANT appellant father’s motion and ORDER
appellant father to file his brief in this court on or before April 10, 2018.

          We order the clerk of this court to serve a copy of this order on appellant father’s
counsel and appellant mother.

                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of March, 2018.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court